    Case 1:13-cv-07789-LGS Document 1506 Filed 09/30/20 Page 1 of 5




                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK




IN RE FOREIGN EXCHANGE                No. 1:13-cv-07789-LGS
BENCHMARK RATES ANTITRUST
LITIGATION




            CLASS PLAINTIFFS’ NOTICE OF MOTION FOR
        AN ORDER APPROVING OF THE FORM AND MANNER OF
           NOTICE FOR THE CERTIFIED LITIGATION CLASS
        Case 1:13-cv-07789-LGS Document 1506 Filed 09/30/20 Page 2 of 5




TO: ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD

         PLEASE TAKE NOTICE that, at a time and date to be set by the Court, at the

  Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York

  10007, in the Courtroom of the Honorable Lorna G. Schofield, Class Plaintiffs will, and

  hereby do, move the Court, pursuant to Rule 23(c)(2) of the Federal Rules of Civil

  Procedure, for entry of an Order Approving the Form and Manner of Notice of the Certified

  Litigation Class.

         In support of the Motion, Class Plaintiffs submit herewith:

                [Proposed] Order Approving the Form and Manner of Notice of the Certified
                 Litigation Class

                Declaration of Christopher M. Burke and Michael D. Hausfeld in Support of
                 Motion for an Order Approving the Form and Manner of Notice to the
                 Certified Litigation Class

                        Exhibit 1:   [Proposed] Summary Notice of Certified Litigation Class

                        Exhibit 2:   [Proposed] Detailed Notice of Certified Litigation Class

Along with the accompanying Memorandum of Law in Support of Class Plaintiffs’ Motion for

an Order Approving the Form and Manner of Notice of the Certified Litigation Class.


   Dated: September 30, 2020                Respectfully submitted,

                                            /s/ Michael D. Hausfeld
                                            Michael D. Hausfeld


                                            SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                            CHRISTOPHER M. BURKE (CB-3648)
                                            WALTER W. NOSS (WN-0529)
                                            KRISTEN M. ANDERSON (pro hac vice)
                                            STEPHANIE A. HACKETT (pro hac vice)
                                            KATE LV (pro hac vice)


                                               1
Case 1:13-cv-07789-LGS Document 1506 Filed 09/30/20 Page 3 of 5




                            600 W. Broadway, Suite 3300
                            San Diego, CA 92101
                            Telephone: 619-233-4565
                            Facsimile: 619-233-0508
                            cburke@scott-scott.com
                            wnoss@scott-scott.com
                            kanderson@scott-scott.com
                            shackett@scott-scott.com
                            klv@scott-scott.com

                            SCOTT+SCOTT ATTORNEYS AT LAW LLP
                            DAVID R. SCOTT (DS-8053)
                            JOSEPH P. GUGLIELMO (JG-2447)
                            DONALD A. BROGGI (DB-9661)
                            PETER A. BARILE III (PB-3354)
                            SYLVIA M. SOKOL (SS-0317)
                            THOMAS K. BOARDMAN (TB-0530)
                            The Helmsley Building
                            230 Park Avenue, 17th Floor
                            New York, NY 10169
                            Telephone: 212-223-6444
                            Facsimile: 212-223-6334
                            drscott@scott-scott.com
                            jguglielmo@scott-scott.com
                            dbroggi@scott-scott.com
                            pbarile@scott-scott.com
                            ssokol@scott-scott.com
                            tboardman@scott-scott.com

                            -and-

                            HAUSFELD LLP
                            MICHAEL D. HAUSFELD
                            REENA ARMILLAY GAMBHIR
                            TIMOTHY S. KEARNS
                            NATHANIEL C. GIDDINGS
                            SARAH LAFRENIERE
                            1700 K Street, NW, Suite 650
                            Washington, DC 20006
                            Telephone: 202-540-7200
                            Facsimile: 202-540-7201
                            mhausfeld@hausfeld.com
                            rgambhir@hausfeld.com
                            tkearns@hausfeld.com
                            ngiddings@hausfeld.com


                               2
Case 1:13-cv-07789-LGS Document 1506 Filed 09/30/20 Page 4 of 5




                            slafreniere@hausfeld.com

                            HAUSFELD LLP
                            MICHAEL P. LEHMANN
                            CHRISTOPHER L. LEBSOCK
                            BONNY E. SWEENEY
                            600 Montgomery Street, Suite 3200
                            San Francisco, CA 94111
                            Telephone: 415-633-1908
                            Facsimile: 415-358-4980
                            mlehmann@hausfeld.com
                            clebsock@hausfeld.com
                            bsweeney@hausfeld.com


                            Class Counsel




                               3
      Case 1:13-cv-07789-LGS Document 1506 Filed 09/30/20 Page 5 of 5




                              CERTIFICATE OF SERVICE

       I hereby certify that on September 30, 2020, I caused the foregoing to be

electronically filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the email addresses denoted on the Electronic Mail Notice List.

       I certify under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct. Executed on September 30, 2020.



                                              /s/ Michael D. Hausfeld
                                              Michael D. Hausfeld




                                              4
